DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.
 
Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 8, 10, 12, 14, 16, 18, 19, 21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 8, 10, 14, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitations "the neighbor relay" in line 13 of claim 17, “the neighbor relays” in line 14, and “the neighbor list” in line 15.  There is insufficient antecedent basis for these limitations in the claim.
	
	Dependent claims 8, 10, 14, 21 and 23 are rejected based on dependencies on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7, 10, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0230784 A1, hereinafter Kwon) in view of Singh et al. (US 2014/0204834 A1, hereinafter Singh).

Regarding claim 7, Kwon discloses a neighboring relationship establishment method for a network side node in a wireless backhaul network (Abstract and paragraph 162, method of establishing a friendship relationship to neighbor relay nodes) (the recitation “in a wireless backhaul network) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02), wherein the neighboring relationship establishment method comprises: 
receiving, by the network side node, a first connection request message transmitted from a first wireless relay, the first connection request message carrying identification information for authenticating a relay identity of the first wireless relay (Fig. 5 and paragraphs 129-131, a new device requests for authentication by transmitting an authentication message to a provisioning entity, paragraphs 162 and 231, wherein device functions as relay, such that the new device (relay) request for authentication to the provisioning entity (network side device), and the authentication message would inherently include identification information for authentication purposes); 
after the relay identity of the first wireless relay has been authenticated successfully, transmitting a first connection establishment message to the first wireless relay, to establish an interface between the network side node and the first wireless relay (paragraph 154, the first device receives a provision completion message to complete authentication procedures).
Kwon does not explicitly disclose subsequent to establishing the interface between the network side node and the first wireless relay, the neighboring relationship establishment method further comprises: receiving information about signal quality of wireless relays detected by the first wireless relay, selecting the neighbor relay whose signal quality meets a predetermined condition from the neighbor relays detected by the first wireless relay to acquire the neighbor list for the first wireless relay, and transmitting the neighbor list to the first wireless relay.
In an analogous art, Singh discloses a system comprises a wireless communication device, neighboring wireless communication device, and an offload coordination service server (network side node) (Abstract), wherein the offload coordination service server is configured to select a relay from a neighbor list of neighboring relays (paragraph 57), and to cover mobility scenarios, quality information of relay devices is utilized (paragraph 61), wherein the wireless communication device and the offload coordination service server interwork with each other to support mobility (paragraph 62), such that signal quality information is transmitted to the offload coordination service server for the server to select a relay for mobility purpose. Singh discloses offloading coordination information including list of neighboring wireless communication devices is provided (paragraphs 30-31). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the network node of Kwon to select relay node and to transmit neighbor list of relay node to a client device to allow the client device to handoff from one relay to another when quality deteriorates. 

Regarding claim 14, Kwon in view of Singh further discloses a network side node (see Kwon, Fig. 2 and paragraphs 67-68), comprising a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement steps of the neighboring relationship establishment method according to claim 7 (see Kwon, paragraphs 67-68 and 77). 

Regarding claims 10 and 23, Kwon in view of Singh discloses the limitations of claims 7 and 14 as applied above. Kwon in view of Singh further suggests managing a routing table for relaying traffic in the mesh network (see Kwon, paragraphs 113-115). 
Kwon does not expressly disclose establishing and maintaining at least one path from the network side node to each wireless relay in accordance with the neighbor list of the neighbor relays.
Singh discloses neighbor relay is selected based on the neighbor list for mobility (paragraph 57), which would require an existing path and a new path to be established and maintained. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the relay system of Kwon to establish and maintain at least one path to enable mobility for client device to handover from one device to another.

Allowable Subject Matter
Claims 1, 2, 4, 5, 12, 16, 18 and 19 are allowed.

Claims 8 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645